DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of the SEQ ID NO: 31 (cleavable moiety sequence), MMP-14 (protease), scFv, AB linked to the CM via a linking peptide, MM-CM-AB (structural arrangement), linking peptide between CM and AB, and the structural arrangement of MM-LP1-CM-LP2-AB was previously acknowledged.
As indicated previously, a search of the prior art uncovered the elected species of SEQ ID NO: 31 (claims 1 and 4) and an unelected species of SEQ ID NO: 411 (claims 1, 2 and 9). Therefore, claims 2 and 9 were included in the considered claims. 
In the reply filed 2/19/21, Applicants amended claims 1-2, 4 and 20. Claims 3, 5-19 and 21 were cancelled. 
Claims 20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 22-24 and 27-41 are under consideration. 

Claim Rejections - Withdrawn
The rejection of claims 1, 2, 4, 9, 22-24, and 27-41 on the grounds of nonstatutory double patenting as being unpatentable over claims 40, 42-79 of copending Application No. 16/796,652 (reference application) is withdrawn due to amendment of the claims. 
The rejection of claims 1, 2, 22-24, and 27-41 under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US2009/0304719) is withdrawn due to amendment of the claims. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/21 was considered by the examiner.


Claim Rejections - 35 USC § 102-NEW
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 22-24 and 27-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Daugherty et al. (US2009/0304719, previously presented). 
With respect to claims 1 and 2, Daugherty et al. disclose activatable binding polypeptide (ABPs), which contain a target binding moiety (TBM), a masking moiety (MM) and a cleavable moiety (CM) (Abstract). Daugherty et al. also teach activatable antibody compositions, which contain a target binding moiety (TBM) containing an antigen binding domain (ABD), a masking moiety (MM), and a cleavable moiety (CM) (Abstract).
With respect to the limitation “a cleavable moiety (CM) comprising an amino acid sequence selected from the group consisting of …” Daugherty et al. teach the sequence (Fig. 18):


    PNG
    media_image1.png
    83
    601
    media_image1.png
    Greyscale


The sequence PQGLLG-GG meets the limitations of instantly claimed SEQ ID NO: 459. Daugherty et al. teach CM is a protease cleavable moiety [0093], meeting the limitation of “wherein the cleavable moiety is a substrate for a protease”.  Daugherty et al. teach the antibody or fragment thereof comprises and antigen binding domain, wherein the target is VEGF [0037,0091]. 
With respect to “an antibody or antigen binding fragment thereof (AB) that binds a target”, Daugherty et al. teach the disclosure provides activatable binding polypeptides, which include a target binding moiety (TBM) that is a an antibody or an antibody fragment containing an antigen binding domain capable of binding a target, a MM and a CM [0090, 0091,0149]. The reference teaches the TBM of an ABP can be a polypeptide, a peptide, or an antigen binding domain that binds VEGF and the CM can be a MMP substrate is thus cleaved by an MMP [0180].
With respect to claims 22-24, as evidenced by the instant specification, SEQ ID NO: 459 is a substrate for MMP-14 (Table 8I, p. 22). 
With respect to claim 27, Dougherty et al. teach the CM represents a substrate for a protease that is co-localized with the target at a treatment site in a subject [0127,0132].
With respect to claim 28, Dougherty et al. teach the ABP comprising an ABD, CM and MM contains and ABD that is from a full length antibody, a Fab' fragment, a scFv [0033,0038].
With respect to claims 29-31 and 34-37 Dougherty et al. teach the constructs MM-L1-CM-TBM, MM-CM-L1-TBM, MM-L1-CM-L2-TBM [0140], wherein L1 and L2 are linkers. The formulas above disclose the AB (TBM) linked directly or via a linking peptide to the CM. 
With respect to claim 32, Dougherty et al. teach the MM is capable of inhibiting binding of the TBM to the target [0007].
With respect to claim 33, Dougherty et al. teach a random peptide library (e.g., from about 2 to about 40 amino acids or more) may be used in the screening methods disclosed to identify a suitable MM [0162].  
With respect to claim 38, Dougherty et al. teach that the linker peptides are the same of different flexible linkers [0140].
With respect to claim 39, Dougherty et al. teach suitable linkers can be selected from suitable lengths, such as from 1 amino acid to 20 amino acids [0142]. 
With respect to claim 40, Dougherty et al. teach that the MM does not have an amino acid sequence of a naturally occurring binding partner of the TBM [0007]. 
With respect to claim 41, Dougherty et al. teach that the MM does not interfere or complete with binding of the target to the ABD in the cleaved conformation [0031]. 

Double Patenting-NEW
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2, 4, 22-24 and 27-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-20 of copending Application No. 17/360,855 (reference application). This is a NEW rejection because the copending Application was filed after the instant RCE. 
 Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims an isolated polypeptide comprising a first cleavable moiety (CM1) that is a substrate for an MMP and a second cleavable moiety that is a substrate for a serine protease, wherein CM1 comprising an amino acid sequence AVGLLAPP (claim 1), wherein the polypeptide further comprises an AB (claim 2-3), wherein the AV is linked to the CM1 or CM2 (claim 3-5), via a linker (claim 6), wherein the CM1-CM2 substrate comprising SEQ ID NO: 7 (claim 7) and a pharmaceutically acceptable carrier (claims 17-18). Copending claim 19 is drawn to the method of manufacturing the isolated polypeptide and claim 20 is drawn to the method of using the isolated peptide of claim 20.  The AVGLLAPP sequence and SEQ ID NO: 7  meet the limitations of instantly claimed SEQ ID NO: 31 and SEQ ID NO: 459. As evidenced by the instant specification, SEQ ID NO: 459 is cleavable by MMP14.
Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of the copending claims includes sequences in which the AVGLLAPP sequence is embedded and does not exclude additional, unrecited elements. Therefore, the copending claims anticipate instant claims 1-2, 4, 22-24 and 27-41.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H. ALSTRUM-ACEVEDO whose telephone number is (571)272-5548.  The examiner can normally be reached on M-F 10 AM to 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached at 571-272-5548, generally M-F from 10:00 AM to 6:00 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       /TARA L MARTINEZ/       Examiner, Art Unit 1654